Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on April 25, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the request for continued examination filed on April 25, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 19, 20, and 29 are now amended.
Claim 31 is now cancelled.
Claims 1, 5–9, 19–30, and 32 are pending in the application. 
RESPONSE TO ARGUMENTS
The objection to claim 29 is withdrawn responsive to the Response correcting the informality raised in the previous Office Action. However, in the course of reviewing claim 29, the Examiner noticed another informality, and therefore, a new ground of objection for claim 29 is raised in this Office Action.
The rejection of claim 31 under 35 U.S.C. § 112(a) is hereby withdrawn, responsive to the Applicant’s cancelation of claim 23, thereby removing the new matter it previously recited.
The rejection of the claims under 35 U.S.C. § 102(a)(1) based on anticipation by the Jones reference is hereby withdrawn, responsive to the Applicant’s amendment narrowing the scope of claims 1, 19, and 20 such that the tabs actually need to be a specified width, rather than merely being “associated with” such a width. For this reason, the Examiner also agrees with the Applicant’s remarks in sections B, C, and E of the Response, and withdraws the corresponding rejections.1
However, the Examiner respectfully disagrees with the Applicant’s remarks in sections D and F of the Response. The Applicant does not provide substantive reasons as to why the present amendment overcomes those grounds of rejection, but in fact, both Li and Emerson independently remedy Jones’s shortcomings with respect to claims 1, 19, and 20. For that reason, both rejections stand, and are expanded to include several other claims. Specifically, claims 1, 5–7, 9, 19–25, 29, and 32 are now rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Li, and claims 1, 5, 6, 9, 19–22, 24, and 29–32 are now rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Emerson. The Examiner’s reasoning as to why Li and Emerson each respectively teach Jones’s shortcomings are set forth in the rejections below.
Accordingly, the Applicant’s requests for an allowance of claims, and/or a premature interview in the alternative (Response 12) are respectfully denied.
CLAIM OBJECTIONS
Claim 29 is missing the word “the” on line 1 of the claim (“wherein the plurality of tabs includes”).
Appropriate correction is required. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	JONES AND LI TEACH CLAIMS 1, 5–7, 9, 19–25, 29, AND 32.
Claims 1, 5–7, 9, 19–25, 29, and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0103573 A1 (“Jones”) in view of U.S. Patent Application Publication No. 2014/0068475 A1 (“Li”).
Claim 1
Jones teaches:
A method comprising: 
“FIG. 4 is a flow diagram illustrating one embodiment for a method 400 of adjusting tabs provided by a GUI.” Jones ¶ 47.
displaying a plurality of tabs in a tab bar of a browser application, 
“Referring to FIG. 4, the method 400 starts at block 405 with the computing system providing a GUI having a menu bar including a plurality of tabs.” Jones ¶ 48.
the plurality of tabs including an active tab that has a first width, 
“The plurality of tabs may include a tab which is selected by a user.” Jones ¶ 48. As shown in FIG. 3A, the selected (active) tab 315 is displayed at a particular width. 
wherein the plurality of tabs includes a first non-active tab on a first side of the active tab between the active tab and a first edge of the tab bar, 
Still referring to FIG. 3A, the GUI 300 further includes at least a first non-selected tab 310 on the left side of the active tab 315, between the left edge of the tab bar (first portion 300) and the leftmost edge of the GUI 300. See Jones ¶ 43 and FIG. 3A.
and wherein the first non-active tab has a respective width 
In this case, tab 310 is displayed at the width shown in FIG. 3A.
detecting a request to scroll the plurality of tabs in a first direction towards the first edge of the tab bar; 
“At block 410, user input identifying an activation of a menu adjustment element (e.g., handle 325 in FIG. 3A) is received.” Jones ¶ 48.
and in response to detecting the request to scroll the plurality of tabs in the first direction, scrolling the plurality of tabs in the first direction, wherein scrolling the plurality of tabs in the first direction includes moving the active tab and the first non-active tab towards the first edge.
“The size of the menu bar (e.g., the first portion 330 in FIGS. 3A and 3B) is modified (e.g., increased or decreased) based on the user input at block 415. The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. More specifically, “the position of tabs may be adjusted . . . in order to fit the tabs within the new size of the first portion of the GUI.” Jones ¶ 27. 
In this case, the adjustment caused by block 420 moves both inactive tab 310 and active tab 315 towards the left edge, in the same leftward direction as the input to handle 325. We know inactive tab 310 moved to the left because the transition between FIGS. 3A and 3B illustrates inactive tab 310 closing the gap between itself and its left adjacent tab 305, despite tab 305 remaining stationary. See Jones FIGS. 3A–3B. A similar transition is more clearly illustrated in FIGS. 2A–2B, with both analogous inactive tab 210 and active tab 215 moving toward the left edge.
Thus, the only difference between Jones and the claimed invention is the aesthetic choice of the non-active tab having a respective width “that is different from the first width.”
Li, however, teaches a method comprising:
displaying a plurality of tabs in a tab bar of a browser application, the plurality of tabs including an active tab that has a first width, wherein the plurality of tabs includes a first non-active tab on a first side of the active tab between the active tab and a first edge of the tab bar, and wherein the first non-active tab has a respective width that is different from the first width; 
As shown in FIG. 5, “[a] browser application renders [] demagnified tabs in various levels of magnification at the same time, with currently selected tab 78 magnified, and an intermediate level of magnification proximate to the currently magnified tab 78, with a descending order of magnification with increasing distance from the currently magnified tab, down to a minimal size for the tabs at a certain tab count distance away from the currently magnified tab. So, tabs 76 and 80 are slightly demagnified since they are adjacent to currently selected tab 78, then tabs 74 and 82 are rendered in a further demagnified state, tabs 72 and 84 are yet further demagnified, and tabs 70 and 86 are maximally demagnified, corresponding to their respective distance from the currently selected tab 78.” Li ¶ 34.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jones’s initial display of tabs by copying Li’s technique of rendering a currently selected tab 78 (i.e., the active tab) at one width, while concurrently rendering non-active tabs at progressively narrower widths (e.g., tabs 70–76 in FIG. 5). One would have been motivated to copy Li’s magnification technique because “[t]he magnified and demagnified tabs make it easier for the user to see the title for each tab as the user scrolls a finger along the slide bar, thereby facilitating navigation among tabs, particularly on a screen with a relatively small size,” which may “provide additional advantage for informing and facilitating the user's navigation among the tabs.” Li ¶ 34. 
Claim 5
Jones discloses the method of claim 1, 
wherein the request to scroll the plurality of tabs in the first direction includes an input indicating lateral movement in the first direction.
“When a user activates the menu bar adjustment element (e.g., by clicking on or touching the element, by making a movement/gesture which is sensed by a motion sensing device, etc.) and slides the menu bar adjustment element, the tab manager 103 may adjust the size of the first portion of the GUI 103 (where the tabs are provided) based on the ending position of the menu bar adjustment element after the user adjusts the position of the menu bar adjustment element.” Jones ¶ 26.
Claim 6
Jones discloses the method of claim 5, 
wherein the input indicates lateral movement across a touch-sensitive surface.
The display of Jones’s invention may include “a capacitive touch screen [or] a resistive touch screen,” and thus, “a user activates the menu bar adjustment element (e.g., by clicking on or touching the element, by making a movement/gesture which is sensed by a motion sensing device, etc.) and slides the menu bar adjustment element.” Jones ¶ 26.
Claim 7
Jones and Li teach the method of claim 6, and Jones further teaches that the user input may include “a mouse input [or] a user gesture/movement sensed by a motion sensing device,” Jones ¶ 34, which is at least suggestive of a trackpad surface.
Moreover, Li explicitly discloses a method of scrolling tabs using a touch-sensitive surface,
wherein the touch-sensitive surface corresponds to a trackpad surface.
“Computing device 10C may also include or be configured to connect with any of a variety of other input and/or output devices such as . . . a touchpad.” Li ¶ 62.
Claim 9
Jones discloses the method of claim 5, 
wherein scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a distance associated with the lateral movement.
“The size of the menu bar (e.g., the first portion 330 in FIGS. 3A and 3B) is modified (e.g., increased or decreased) based on the user input at block 415. The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48.
Claims 19 and 20
Claims 19 and 20 are directed to the computer system implementation and memory implementation of the computer-implemented method of claim 1, and are therefore rejected according to the same findings and rationale as set forth above for claim 1.
Claim 21
Jones discloses the method of claim 1, 
wherein moving the first non-active tab towards the first edge includes decreasing the respective width associated with the first non-active tab by a first amount.
“The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. Specifically, as shown in FIG. 3B, the size of tab 310 is reduced to fit the tabs within the new size of first portion 330. See Jones ¶ 27.
Claim 22
Jones discloses the method of claim 21, 
wherein decreasing the respective width associated with the first non-active tab includes ceasing to display at least a portion of the first non-active tab.
FIG. 3B discloses that, as part of decreasing the width of tab 310, the GUI 300 also ceases to display the text of tab 310.
Claim 23
Jones teaches the method of claim 22, 
wherein ceasing to display at least the portion of the first non-active tab includes hiding at least the portion of the first non-active tab 
“In one embodiment, when the size of the first portion of the GUI 103 is adjusted . . . the position of tabs may be adjusted such that the tabs overlap.” Jones ¶ 27.
Since Jones only discloses hiding the first non-active tab underneath another tab, Jones does not explicitly anticipate hiding a portion of the first non-active tab “off the first edge.” Li, however, teaches a method for scrolling tabs that includes ceasing to display at least a portion of a non-active tab,
wherein ceasing to display at least the portion of the first non-active tab includes hiding at least the portion of the first non-active tab off the first edge.
In a variation of the examples shown in FIGS. 2 and 6, “the row of tabs [30] may be allowed to run off the edges of the screen, rather than be constrained to fit within the screen width.” Li ¶ 40.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Li’s “run-off” technique to Jones’s GUI 300, hiding Jones’s extra tabs by allowing them to fall off the edge of the screen. One would have been motivated to combine Li with Jones because by allowing the tabs to run-off an edge of the screen, the tabs that remain on the screen can be displayed at a greater width, making them easier to read and select.
Claim 24
Jones discloses the method of claim 22, wherein
the plurality of tabs includes a second non-active tab between the first edge and the first non-active tab, 
As shown in FIGS. 3A and 3B, the GUI 300/350 includes a second non-active tab 305 between the left edge and the first non-active tab 310. Jones FIGS. 3A–3B; see also Jones ¶¶ 43–44.
and wherein ceasing to display at least the portion of the first non-active tab includes sliding at least the portion of the first non-active tab under the second non-active tab.
“In one embodiment, when the size of the first portion of the GUI 103 is adjusted . . . the position of tabs may be adjusted such that the tabs overlap.” Jones ¶ 27.
Claim 25
Jones teaches the method of claim 21, but does not explicitly disclose whether decreasing the respective width associated with the first non-active tab is based on a distance between the first non-active tab and the active tab.
Li, however, teaches a method of displaying and scrolling tabs, 
wherein decreasing the respective width associated with the first non-active tab is based on a distance between the first non-active tab and the active tab.
As shown in FIG. 5, “the browser application renders the demagnified tabs in various levels of magnification at the same time, with currently selected tab 78 magnified, and an intermediate level of magnification proximate to the currently magnified tab 78, with a descending order of magnification with increasing distance from the currently magnified tab, down to a minimal size for the tabs at a certain tab count distance away from the currently magnified tab. So, tabs 76 and 80 are slightly demagnified since they are adjacent to currently selected tab 78, then tabs 74 and 82 are rendered in a further demagnified state, tabs 72 and 84 are yet further demagnified, and tabs 70 and 86 are maximally demagnified, corresponding to their respective distance from the currently selected tab 78.” Li ¶ 34.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to decrease the respective sizes of Jones’s non-active tabs to decrease in width based on the distance between the active and non-active tabs, as taught by Li. One would have been motivated to combine Li with Jones because “magnified and demagnified tabs make it easier for the user to see the title for each tab as the user scrolls a finger along the slide bar, thereby facilitating navigation among tabs, particularly on a screen with a relatively small size.” Li ¶ 34.
Claim 29
Jones discloses the method of claim 1, 
wherein plurality of tabs includes a second non-active tab on a second side of the active tab between the active tab and a second edge of the tab bar, wherein the second edge is different from the first edge, 
GUI 300 further includes tab 320, Jones ¶ 43, which is on a second side of the active tab 315 between the active tab 315 and the right edge of GUI 300, the right edge obviously being different from the left edge. See Jones FIG. 3A.
wherein the second non-active tab associated with a respective width that is different from the first width, 
The Examiner observes that the above claim element does not limit the first non-active tab’s actual width. Instead, claim 29 merely requires the second non-active tab to be “associated with” another respective width. The phrase “associated with” is quite broader than the tab actually “being” the respective width, because the latter requires the second non-active tab to measure as the respective width, instead of capturing every possible associative relationship between the second non-active tab and the respective width. 
In this case, tab 320 is displayed at the width shown in FIG. 3A, but tab 320 is also at least “associated with” the much narrower width shown in FIG. 3B, because tab 320 is at least displayable at the respective width shown in FIG. 3B. In other words, tab 320 is “associated with” the width shown in FIG. 3B by virtue of being pre-programmed to become that width. The Applicant can overcome this interpretation (and therefore this ground of rejection) simply by striking “associated with.”
and wherein scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge.
“The size of the menu bar (e.g., the first portion 330 in FIGS. 3A and 3B) is modified (e.g., increased or decreased) based on the user input at block 415. The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. More specifically, “the position of tabs may be adjusted . . . in order to fit the tabs within the new size of the first portion of the GUI.” Jones ¶ 27. 
In this case, the adjustment caused by block 420 moves both inactive tab 320 and active tab 315 towards the left edge, in the same leftward direction as the input to handle 325. We know inactive tab 320 moved to the left because the transition between FIGS. 3A and 3B illustrates inactive tab 320 closing the gap between itself and its left adjacent tab 315. See Jones FIGS. 3A–3B. A similar transition is more clearly illustrated in FIGS. 2A–2C, with both analogous inactive tab 220 and active tab 215 moving toward the left edge.
Claim 32
Jones discloses the method of claim 1, 
wherein moving the active tab towards the first edge includes ceasing to display at least a portion of the active tab.
As shown in FIG. 3A, prior to the input reducing first portion 330, the active tab 315 has a vertical edge for its left border. However, after the input, FIG. 3B discloses that the vertical edge of tab 315 is obscured. 

II.	JONES AND EMERSON TEACH CLAIMS 30 AND 31.
Claims 1, 5, 6, 9, 19–22, 24, and 29–32 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of U.S. Patent Application Publication No. 2004/0261035 A1 (“Emerson”).
Claim 1
Jones teaches:
A method comprising: 
“FIG. 4 is a flow diagram illustrating one embodiment for a method 400 of adjusting tabs provided by a GUI.” Jones ¶ 47.
displaying a plurality of tabs in a tab bar of a browser application, 
“Referring to FIG. 4, the method 400 starts at block 405 with the computing system providing a GUI having a menu bar including a plurality of tabs.” Jones ¶ 48.
the plurality of tabs including an active tab that has a first width, 
“The plurality of tabs may include a tab which is selected by a user.” Jones ¶ 48. As shown in FIG. 3A, the selected (active) tab 315 is displayed at a particular width. 
wherein the plurality of tabs includes a first non-active tab on a first side of the active tab between the active tab and a first edge of the tab bar, 
Still referring to FIG. 3A, the GUI 300 further includes at least a first non-selected tab 310 on the left side of the active tab 315, between the left edge of the tab bar (first portion 300) and the leftmost edge of the GUI 300. See Jones ¶ 43 and FIG. 3A.
and wherein the first non-active tab has a respective width 
In this case, tab 310 is displayed at the width shown in FIG. 3A.
detecting a request to scroll the plurality of tabs in a first direction towards the first edge of the tab bar; 
“At block 410, user input identifying an activation of a menu adjustment element (e.g., handle 325 in FIG. 3A) is received.” Jones ¶ 48.
and in response to detecting the request to scroll the plurality of tabs in the first direction, scrolling the plurality of tabs in the first direction, wherein scrolling the plurality of tabs in the first direction includes moving the active tab and the first non-active tab towards the first edge.
“The size of the menu bar (e.g., the first portion 330 in FIGS. 3A and 3B) is modified (e.g., increased or decreased) based on the user input at block 415. The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. More specifically, “the position of tabs may be adjusted . . . in order to fit the tabs within the new size of the first portion of the GUI.” Jones ¶ 27. 
In this case, the adjustment caused by block 420 moves both inactive tab 310 and active tab 315 towards the left edge, in the same leftward direction as the input to handle 325. We know inactive tab 310 moved to the left because the transition between FIGS. 3A and 3B illustrates inactive tab 310 closing the gap between itself and its left adjacent tab 305, despite tab 305 remaining stationary. See Jones FIGS. 3A–3B. A similar transition is more clearly illustrated in FIGS. 2A–2B, with both analogous inactive tab 210 and active tab 215 moving toward the left edge.
Thus, the only difference between Jones and the claimed invention is the aesthetic choice of the non-active tab having a respective width “that is different from the first width.”
Emerson, however, teaches a method comprising:
displaying a plurality of tabs in a tab bar of a browser application, 
“Referring in particular to FIGS. 3–7, the automatic tab displaying and maximum tab storing UI assembly 150 as illustrated includes a display device 152 having a plurality of selectable screens, 210 (shown) . . . and a screen selection tab 214, 224, 234, for example.” Emerson ¶ 26.
the plurality of tabs including an active tab 
“The display device 152 also has a first display area 240 for displaying at least one screen 210 (shown) of the plurality of selectable screens.” Emerson ¶ 26.
that has a first width, 
“Each screen selection tab also has a first surface size S1.” Emerson ¶ 26.
wherein the plurality of tabs includes a first non-active tab on a first side of the active tab between the active tab and a first edge of the tab bar, 
While displaying the screen 210 for the Queue tab 214, the display device 152 also displays several screen selection tabs whose screens are not yet displayed (i.e., inactive tabs), including the “Print” tab 224 between the active “Queue” tab and the left edge of the display 152. Emerson FIG. 3.
and wherein the first non-active tab has a respective width that is different from the first width; 
The broadest reasonable interpretation of a first non-active tab “having” a different width from that of an active tab includes merely the displayed portion of the non-active tab having a different width from the width of the displayed portion of the active tab. This interpretation is supported by two pieces of evidence: (1) dependent claims 23 and 24 each describe differences in tab width in terms of how much of a tab is hidden (rather than the actual width of the tab irrespective of what is hidden); and (2) paragraph 179 of the specification explicitly provides for the widths of tabs to be different based on the extent to which other tabs are “stacked” on top of each tab. (See also Spec. ¶¶ 39–40).
Emerson likewise teaches that the inactive screen selection tabs are displayed in a “folded mode,” thereby showing only part of their markings. Emerson ¶ 27. For example, in the case of the “Print” tab 224, FIG. 3 illustrates that the active Queue tab 214 occludes at least some portion of its right border. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jones’s initial display of tabs by copying Emerson’s technique of rendering a currently selected tab at one width, while concurrently rendering non-active tabs at progressively narrower widths. One would have been motivated to combine Emerson with Jones because Emerson’s approach “is better than the alternative multiple tab designs,” e.g., as disclosed in Jones, as “it allows the user to have all the tabs accessible in a fully open mode M1, partially open mode M3, and outline-only or folded mode M2, in a single row on the UI screen.” Emerson ¶ 37.
Claim 5
Jones discloses the method of claim 1, 
wherein the request to scroll the plurality of tabs in the first direction includes an input indicating lateral movement in the first direction.
“When a user activates the menu bar adjustment element (e.g., by clicking on or touching the element, by making a movement/gesture which is sensed by a motion sensing device, etc.) and slides the menu bar adjustment element, the tab manager 103 may adjust the size of the first portion of the GUI 103 (where the tabs are provided) based on the ending position of the menu bar adjustment element after the user adjusts the position of the menu bar adjustment element.” Jones ¶ 26.
Claim 6
Jones discloses the method of claim 5, 
wherein the input indicates lateral movement across a touch-sensitive surface.
The display of Jones’s invention may include “a capacitive touch screen [or] a resistive touch screen,” and thus, “a user activates the menu bar adjustment element (e.g., by clicking on or touching the element, by making a movement/gesture which is sensed by a motion sensing device, etc.) and slides the menu bar adjustment element.” Jones ¶ 26.
Claim 9
Jones discloses the method of claim 5, 
wherein scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a distance associated with the lateral movement.
“The size of the menu bar (e.g., the first portion 330 in FIGS. 3A and 3B) is modified (e.g., increased or decreased) based on the user input at block 415. The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48.
Claims 19 and 20
Claims 19 and 20 are directed to the computer system implementation and memory implementation of the computer-implemented method of claim 1, and are therefore rejected according to the same findings and rationale as set forth above for claim 1.
Claim 21
Jones discloses the method of claim 1, 
wherein moving the first non-active tab towards the first edge includes decreasing the respective width associated with the first non-active tab by a first amount.
“The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. Specifically, as shown in FIG. 3B, the size of tab 310 is reduced to fit the tabs within the new size of first portion 330. See Jones ¶ 27.
Claim 22
Jones discloses the method of claim 21, 
wherein decreasing the respective width associated with the first non-active tab includes ceasing to display at least a portion of the first non-active tab.
FIG. 3B discloses that, as part of decreasing the width of tab 310, the GUI 300 also ceases to display the text of tab 310.
Claim 24
Jones discloses the method of claim 22, wherein
the plurality of tabs includes a second non-active tab between the first edge and the first non-active tab, 
As shown in FIGS. 3A and 3B, the GUI 300/350 includes a second non-active tab 305 between the left edge and the first non-active tab 310. Jones FIGS. 3A–3B; see also Jones ¶¶ 43–44.
and wherein ceasing to display at least the portion of the first non-active tab includes sliding at least the portion of the first non-active tab under the second non-active tab.
“In one embodiment, when the size of the first portion of the GUI 103 is adjusted . . . the position of tabs may be adjusted such that the tabs overlap.” Jones ¶ 27.
Claim 29
Jones discloses the method of claim 1, 
wherein plurality of tabs includes a second non-active tab on a second side of the active tab between the active tab and a second edge of the tab bar, wherein the second edge is different from the first edge, 
GUI 300 further includes tab 320, Jones ¶ 43, which is on a second side of the active tab 315 between the active tab 315 and the right edge of GUI 300, the right edge obviously being different from the left edge. See Jones FIG. 3A.
wherein the second non-active tab is associated with a respective width that is different from the first width, 
The Examiner observes that the above claim element does not limit the first non-active tab’s actual width. Instead, claim 29 merely requires the second non-active tab to be “associated with” another respective width. The phrase “associated with” is quite broader than the tab actually “being” the respective width, because the latter requires the second non-active tab to measure as the respective width, instead of capturing every possible associative relationship between the second non-active tab and the respective width. 
In this case, tab 320 is displayed at the width shown in FIG. 3A, but tab 320 is also at least “associated with” the much narrower width shown in FIG. 3B, because tab 320 is at least displayable at the respective width shown in FIG. 3B. In other words, tab 320 is “associated with” the width shown in FIG. 3B by virtue of being pre-programmed to become that width. The Applicant can overcome this interpretation (and therefore this ground of rejection) simply by striking “associated with.”
and wherein scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge.
“The size of the menu bar (e.g., the first portion 330 in FIGS. 3A and 3B) is modified (e.g., increased or decreased) based on the user input at block 415. The plurality of tabs presented within the menu bar is adjusted such that the tabs fit within the adjusted size of the menu bar (block 420).” Jones ¶ 48. More specifically, “the position of tabs may be adjusted . . . in order to fit the tabs within the new size of the first portion of the GUI.” Jones ¶ 27. 
In this case, the adjustment caused by block 420 moves both inactive tab 320 and active tab 315 towards the left edge, in the same leftward direction as the input to handle 325. We know inactive tab 320 moved to the left because the transition between FIGS. 3A and 3B illustrates inactive tab 320 closing the gap between itself and its left adjacent tab 315. See Jones FIGS. 3A–3B. A similar transition is more clearly illustrated in FIGS. 2A–2C, with both analogous inactive tab 220 and active tab 215 moving toward the left edge.
Though not necessary to reach a conclusion of obviousness, Emerson provides several teachings that overlap with Jones’s teachings for claim 29. However, since the rejection of dependent claim 30 primarily relies on teachings from Emerson, the following findings regarding Emerson’s overlapping teachings will now be provided.
Much like the claimed invention and Jones, Emerson teaches a method wherein:
[the] plurality of tabs includes a second non-active tab on a second side of the active tab between the active tab and a second edge of the tab bar, 
Referring back to FIG. 3, the plurality of tabs in display area 250 includes several other non-active tabs between the Queue tab 214 and the right edge of the display area 250. For purposes of this example, consider the third tab from the right. (Emerson labels this tab 226 in FIG. 3, but the reader is cautioned that Emerson changes the label of this tab to 224 in FIG. 4)
wherein the second edge is different from the first edge, 
The right edge of display 152 is obviously different from the left edge of display 152.
wherein the second non-active tab associated with a respective width that is different from the first width, 
The aforementioned tab 226 is displayed much narrower than the width S1 of the Queue tab 214. Emerson FIG. 3.
wherein scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge,

    PNG
    media_image1.png
    507
    980
    media_image1.png
    Greyscale
As shown in FIG. 4, in response to the user input rifling through the tabs, that same third tab from the right (now labeled 224) moves towards the left edge. Emerson FIGS. 3–4.
Claim 30
Jones and Emerson teach the method of claim 29,
wherein moving the second non-active tab towards the first edge includes increasing the respective width associated with the second non-active tab.
In addition, the width of the aforementioned third tab from the right (224) increases such that it is now wide enough for its text 238 (“Maintenance”) to be visible. Emerson FIG. 4 and ¶ 34.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Jones’s method of scrolling tabs by increasing the respective width associated with its analogous second non-active tab responsive to the scrolling input, as taught by Emerson. One would have been motivated to combine Emerson with Jones because Emerson’s approach “is better than the alternative multiple tab designs,” e.g., as disclosed in Jones, as “it allows the user to have all the tabs accessible in a fully open mode M1, partially open mode M3, and outline-only or folded mode M2, in a single row on the UI screen.” Emerson ¶ 37.
Claim 32
Jones discloses the method of claim 1, 
wherein moving the active tab towards the first edge includes ceasing to display at least a portion of the active tab.
As shown in FIG. 3A, prior to the input reducing first portion 330, the active tab 315 has a vertical edge for its left border. However, after the input, FIG. 3B discloses that the vertical edge of tab 315 is obscured. 
III.	JONES, EMERSON, AND TRAINOR TEACH CLAIM 7.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Jones and Emerson as applied to claim 6 above, and further in view of U.S. Patent No. 9,547,525 B1 (“Trainor”).
Claim 7
Jones teaches the method of claim 6, and further teaches that the user input may include “a mouse input [or] a user gesture/movement sensed by a motion sensing device,” Jones ¶ 34, which is at least suggestive of a trackpad surface.
Moreover, Trainor explicitly discloses a method of scrolling tabs using a touch-sensitive surface,
wherein the touch-sensitive surface corresponds to a trackpad surface.
“Although some aspects of the subject technology are discussed with respect to a touch screen input device, other touch-sensitive input devices (e.g., a touchpad or a touch-sensitive display) and other input devices (e.g., a mouse, game controllers, or gyroscopic devices) that can simulate swipe gestures may also be used with an application running on a computing device.” Trainor col. 3 l. 66 through col. 4 l. 6.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Jones’s mouse input with Trainor’s touchpad, because “the substitution of one known element for another yields predictable results to one of ordinary skill in the art.” MPEP § 2143(I.)(B.). The following findings of fact support this rationale:
(1) The prior art (Jones) contained a device and method which differed from the claimed device by the substitution of a mouse with a trackpad. 
(2) The substituted trackpad, and its function of providing a user input to scroll through tabs, were known in the art, per Trainor’s disclosure quoted above.
(3) Trainor provides direct evidence that of ordinary skill in the art could have substituted one known element for another, and that the results of the substitution would have been predictable, because Trainor explicitly discloses that the mouse, touchpad, and touch-sensitive display are all interchangeable with one another for purposes of scrolling tabs. Trainor col. 3 l. 66 through col. 4 l. 6.
Accordingly, the Office concludes that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Jones’s mouse input with Trainor’s touchpad
IV.	JONES, LI, AND ERIKSSON TEACH CLAIM 8.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Jones and Li as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2013/0179827 A1 (“Eriksson”).
Claim 8
Jones and Li teach the method of claim 5, but does not explicitly disclose whether scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a speed associated with the lateral movement.
Eriksson, however, teaches a method of scrolling on-screen objects,
wherein scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a speed associated with the lateral movement.
“Typically, in gesture-based input devices, a swipe gesture is used to manipulate the position along the scrollbar. The length or speed of the swipe corresponds to the distance the user wishes the position along the scrollbar to move, i.e. the subset of items to be displayed.” Eriksson ¶ 104.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’s scrolling input such that GUI 300 would move the active tab a distance proportional with a speed associated with the lateral movement, as taught by Eriksson. One would have been motivated to combine Eriksson with Jones because “[u]sers demand ever more interactivity from their devices and content,” and Eriksson’s technique “provide[s] such increased interactivity, particularly in the context of a user interface.” Eriksson ¶ 3.
V.	JONES, EMERSON, AND ERIKSSON TEACH CLAIM 8.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Jones and Emerson as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2013/0179827 A1 (“Eriksson”).
Claim 8
Jones and Emerson teach the method of claim 5, but do not explicitly disclose whether scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a speed associated with the lateral movement.
Eriksson, however, teaches a method of scrolling on-screen objects,
wherein scrolling the plurality of tabs in the first direction includes moving the active tab a distance proportional with a speed associated with the lateral movement.
“Typically, in gesture-based input devices, a swipe gesture is used to manipulate the position along the scrollbar. The length or speed of the swipe corresponds to the distance the user wishes the position along the scrollbar to move, i.e. the subset of items to be displayed.” Eriksson ¶ 104.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones’s scrolling input such that GUI 300 would move the active tab a distance proportional with a speed associated with the lateral movement, as taught by Eriksson. One would have been motivated to combine Eriksson with Jones because “[u]sers demand ever more interactivity from their devices and content,” and Eriksson’s technique “provide[s] such increased interactivity, particularly in the context of a user interface.” Eriksson ¶ 3.
VI.	JONES, LI, AND HUDSON TEACH CLAIMS 26–28.
Claims 26–28 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones and Li as applied to claim 21 above, and further in view of U.S. Patent Application Publication No. 2007/0186175 A1 (“Hudson”).
Claim 26
Jones teaches the method of claim 21, 
wherein the plurality of tabs includes a second non-active tab between the first edge and the first non-active tab, wherein the second non-active tab is associated with a respective width, 
As shown in FIGS. 3A and 3B, the GUI 300/350 includes a second non-active tab 305 between the left edge and the first non-active tab 310. Jones FIGS. 3A–3B; see also Jones ¶¶ 43–44. The figures explicitly disclose that tab 305 is associated with some respective width, irrespective of whether Jones further describes that width in its specification.
Li teaches a similar arrangement, as shown in FIG. 5. 
Neither reference appears to explicitly disclose whether scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge. The Examiner respectfully submits that this lack of disclosure is merely happenstance of the examples that Jones provides, because Jones explicitly discloses that all tabs except the leftmost tab move along with the moving operation. In other words, if Jones provided another example in which tab 320 was the active tab—since, after all, any tab selected by the user is the active tab, see Jones ¶ 48—then the claimed first and second non-active tabs would have corresponded to tabs 310 and 315, both of which move towards the left edge in FIGS. 3A and 3B
Nevertheless, while the foregoing may have been common sense to one of ordinary skill in the art, the Examiner will not rely on speculation to show obviousness, because Hudson explicitly teaches an arrangement wherein:
the plurality of tabs includes a second non-active tab between the first edge and the first non-active tab
As shown in FIG. 4, tabbed pane UI 50 displays a plurality of tabs 54, including a first non-active tab “Choice 3” and a second non-active tab “Choice 4” between the bottom edge of the tabbed pane UI 50 and the first non-active tab “Choice 3.” Hudson FIG. 4 and ¶ 25. Also, much like Jones, the tabs in Hudson’s disclosure may instead be arranged and scrolled horizontally. Hudson ¶ 25.
and wherein scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge.
“FIG. 5 illustrates the tabbed pane UI 50 of the present invention after a user has actuated the scroll up button 60 to scroll up.” Hudson ¶ 27. As shown, both the first and second inactive tabs (Choices 3 and 4) scrolled in the same direction towards 
    PNG
    media_image2.png
    279
    932
    media_image2.png
    Greyscale
the same bottom edge.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to scroll all of Jones’s tabs in the same direction and manner as illustrated by Hudson, thereby maintaining their order during scrolling. One would have been motivated to combine Hudson with Jones because “the order of the tabs has important meaning or aids significantly in navigation.” Hudson ¶ 4.
Claim 27
Jones, as combined with Li and Hudson, teaches the method of claim 26, wherein moving the second non-active tab towards the first edge includes 
decreasing the respective width associated with the second non-active tab by a second amount that is different from the first amount.
While moving the tabs, GUI 350 also decreases the widths of tabs 305 and 310, but by different amounts. See Jones FIG. 3B.
Claim 28
Jones, as combined with Li and Hudson, teaches the method of claim 27, 
wherein the first non-active tab is a first distance from the active tab, 
Tab 310 is adjacent to the active tab 315. Jones FIGs. 3A–3B.
wherein the second non-active tab is a second distance from the active tab different from the first distance, 
Tab 305 is further from the active tab 315 than tab 310, because tab 305 is separated from active tab 315 by tab 310. Jones FIGs. 3A–3B.
and wherein: when the first distance is larger than the second distance, the first amount is smaller than the second amount; 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). In this case, claim 28 is a method claim, the step of “the first amount [being] smaller than the second amount” is contingent upon “when the first distance is larger than the second distance,” and the condition precedent of the first distance being larger than the second distance is unmet (i.e., there is no separate step in claim 28 that requires the first distance to be larger than the second distance). Therefore, accordingly, “the Examiner [does] not need to present obviousness of the method steps of [this claim] that are not required to be performed under a broadest reasonable interpretation of the claim.” MPEP § 2111.04(II.) (quoting Ex parte Schulhauser, PTAB Appeal No. 2013-7847 (April 28, 2016) (precedential)).
and when the first distance is smaller than the second distance, the first amount is larger than the second amount.
As shown in FIG. 3B, the first distance (the distance from tab 315 to tab 310) is smaller than the second distance (the distance from tab 315 to 305), and likewise, the amount that tab 310’s width decreases is greater than the amount that tab 305’s width decreases. Compare Jones FIG. 3A with FIG. 3B.
VII.	JONES, EMERSON, AND HUDSON TEACH CLAIMS 26–28.
Claims 26–28 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones and Emerson as applied to claim 21 above, and further in view of U.S. Patent Application Publication No. 2007/0186175 A1 (“Hudson”).
Claim 26
Jones teaches the method of claim 21, 
wherein the plurality of tabs includes a second non-active tab between the first edge and the first non-active tab, wherein the second non-active tab is associated with a respective width, 
As shown in FIGS. 3A and 3B, the GUI 300/350 includes a second non-active tab 305 between the left edge and the first non-active tab 310. Jones FIGS. 3A–3B; see also Jones ¶¶ 43–44. The figures explicitly disclose that tab 305 is associated with some respective width, irrespective of whether Jones further describes that width in its specification.
Emerson teaches a similar arrangement, as shown in FIG. 5. 
Neither reference appears to explicitly disclose whether scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge. The Examiner respectfully submits that this lack of disclosure is merely happenstance of the examples that Jones provides, because Jones explicitly discloses that all tabs except the leftmost tab move along with the moving operation. In other words, if Jones provided another example in which tab 320 was the active tab—since, after all, any tab selected by the user is the active tab, see Jones ¶ 48—then the claimed first and second non-active tabs would have corresponded to tabs 310 and 315, both of which move towards the left edge in FIGS. 3A and 3B
Nevertheless, while the foregoing may have been common sense to one of ordinary skill in the art, the Examiner will not rely on speculation to show obviousness, because Hudson explicitly teaches an arrangement wherein:
the plurality of tabs includes a second non-active tab between the first edge and the first non-active tab
As shown in FIG. 4, tabbed pane UI 50 displays a plurality of tabs 54, including a first non-active tab “Choice 3” and a second non-active tab “Choice 4” between the bottom edge of the tabbed pane UI 50 and the first non-active tab “Choice 3.” Hudson FIG. 4 and ¶ 25. Also, much like Jones, the tabs in Hudson’s disclosure may instead be arranged and scrolled horizontally. Hudson ¶ 25.
and wherein scrolling the plurality of tabs in the first direction includes moving the second non-active tab towards the first edge.
“FIG. 5 illustrates the tabbed pane UI 50 of the present invention after a user has actuated the scroll up button 60 to scroll up.” Hudson ¶ 27. As shown, both the first and second inactive tabs (Choices 3 and 4) scrolled in the same direction towards 
    PNG
    media_image2.png
    279
    932
    media_image2.png
    Greyscale
the same bottom edge.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to scroll all of Jones’s tabs in the same direction and manner as illustrated by Hudson, thereby maintaining their order during scrolling. One would have been motivated to combine Hudson with Jones because “the order of the tabs has important meaning or aids significantly in navigation.” Hudson ¶ 4.
Claim 27
Jones, as combined with Emerson and Hudson, teaches the method of claim 26, wherein moving the second non-active tab towards the first edge includes 
decreasing the respective width associated with the second non-active tab by a second amount that is different from the first amount.
While moving the tabs, GUI 350 also decreases the widths of tabs 305 and 310, but by different amounts. See Jones FIG. 3B.
Claim 28
Jones, as combined with Emerson and Hudson, teaches the method of claim 27, 
wherein the first non-active tab is a first distance from the active tab, 
Tab 310 is adjacent to the active tab 315. Jones FIGs. 3A–3B.
wherein the second non-active tab is a second distance from the active tab different from the first distance, 
Tab 305 is further from the active tab 315 than tab 310, because tab 305 is separated from active tab 315 by tab 310. Jones FIGs. 3A–3B.
and wherein: when the first distance is larger than the second distance, the first amount is smaller than the second amount; 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). In this case, claim 28 is a method claim, the step of “the first amount [being] smaller than the second amount” is contingent upon “when the first distance is larger than the second distance,” and the condition precedent of the first distance being larger than the second distance is unmet (i.e., there is no separate step in claim 28 that requires the first distance to be larger than the second distance). Therefore, accordingly, “the Examiner [does] not need to present obviousness of the method steps of [this claim] that are not required to be performed under a broadest reasonable interpretation of the claim.” MPEP § 2111.04(II.) (quoting Ex parte Schulhauser, PTAB Appeal No. 2013-7847 (April 28, 2016) (precedential)).
and when the first distance is smaller than the second distance, the first amount is larger than the second amount.
As shown in FIG. 3B, the first distance (the distance from tab 315 to tab 310) is smaller than the second distance (the distance from tab 315 to 305), and likewise, the amount that tab 310’s width decreases is greater than the amount that tab 305’s width decreases. Compare Jones FIG. 3A with FIG. 3B.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There are several references to “35 U.S.C. § 103(a)” in the Applicant’s response, but since the present application is being examined post-AIA , the Examiner will assume the Applicant meant to cite 35 U.S.C. § 103 instead.